*91The court decided that the plaintiffs were not entitled to recover, in an opinion per curiam as follows:
The plaintiffs leased the Fleetwood Hotel in Miami Beach, Florida, to the United States for the use of the Army, from May 1, 1942 to December 5, 1945. The lease authorized the use by the United States of certain listed basic furniture of the hotel, and included the sale to the United States for cash of certain listed linens and kitchen utensils. In addition to these furnishings, there were other furnishings of the hotel which the Army did not desire to use, and these were stored in various parts of the hotel. Upon the termination of the lease, all of these furnishings so stored had disappeared, except some drapes. The plaintiffs claim that the Government is liable for the value of these furnishings, which is asserted in the petition to be $72,343.80, and in the plaintiffs’ brief to be $44,273.01.
Many interesting points have been raised in the briefs of counsel as to whether the storage of the furnishings in question was a bailment, and, if so, what kind of a bailment imposing what degree of responsibility upon the bailee; as to the effect of an agreement entered into at the time of the storage of the articles absolving the Government of responsibility for them; as to the effect of a series of letters throughout the period of the lease demanding that the plaintiffs remove the furnishings; and as to the effect of a release signed by the plaintiffs at the time of the termination of the lease and the restoration of the hotel to the plaintiffs.
*92We do not reach any of these questions, because there is a complete absence of evidence of the existence or value of any of the furnishings sued for, except certain drapes. As to those, there is some evidence as to their existence but none as to their value. We cannot, of course, find that the plaintiffs have suffered losses merely because they so allege in their petition.
The petition will be dismissed.
It is so ordered.